      Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

REBECCA HILL                                          )
                              Plaintiff,              )
v.                                                    )
                                                      )     Case No.   2:21-cv-2214
PRESTIGE WORLDWIDE LEGENDS LLC,                       )     JURY TRIAL DEMAND
d/b/a NISSAN OF LEGENDS,                              )
a/k/a PRESTIGE NISSAN                                 )
                       Defendant.                     )

                                           COMPLAINT

         COMES NOW the plaintiff, by and through undersigned counsel, and for her complaint

and causes of action states and alleges as follows:

                                            PARTIES

         1.    Plaintiff Rebecca Hill is a citizen and resident of Kansas City, Wyandotte County,

Kansas.

         2.    Defendant Prestige Worldwide Legends LLC d/b/a Nissan of Legends a/k/a

Prestige Nissan (“Prestige”) is a Kansas limited liability company, doing business in the State of

Kansas at all times relevant to this lawsuit. Prestige may be served with process through its

registered agent at the following address: Registered Agents Inc., 4601 E Douglas, Wichita, KS

67218.

         3.    At all relevant times, Plaintiff was an “employee” of Prestige as defined in 42

U.S.C. § 12111(4).

         4.    At all relevant times, Prestige was an “employer” as defined in 42 U.S.C. §

12111(5).




                                                1
       Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 2 of 14




                                    JURISDICTION & VENUE

        5.      This Court has jurisdiction in this action pursuant to 28 U.S.C. § 1331, in that it

arises under the laws of the United States of America, namely, the Americans with Disabilities

Act, 42 U.S.C. § 12101, et seq.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) by virtue of the fact

that a substantial part of the events or omissions giving rise to the claims set forth herein occurred

in the State of Kansas and that defendant is registered to do and is doing business in the State of

Kansas, subjecting it to personal jurisdiction in this action and making it a “resident” of this judicial

district pursuant to 28 U.S.C. § 1391(c).

        7.      This Court may exercise supplemental jurisdiction of all related state -law based

claims pursuant to 28 U.S.C. § 1367.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        8.      Plaintiff filed a timely charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”).

        9.      The EEOC investigated the charge of discrimination, and retaliation Plaintiff filed,

and subsequently mailed its Notice of Right to Sue on February 9, 2021, a true and accurate copy

of which is attached hereto as Exhibit 1.

        10.     Plaintiff brings this action within ninety (90) days of the receipt of a Notice of Right

To Sue.

        11.     All conditions precedent to filing suit have been performed or have occurred.

                                   FACTUAL ALLEGATIONS

        12.     Plaintiff was hired by Prestige on or about November 21, 2018 as a sales consultant.

        13.     Plaintiff was terminated by Prestige on October 16, 2019.



                                                   2
      Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 3 of 14




       14.     Prior to her employment with Prestige, Plaintiff worked in the car industry for eight

(8) years.

       15.     While employed by Prestige, Plaintiff was one of the top performing sales

consultants at times.

       16.     During her employment with Prestige, Prestige would award the three window

offices at the Kansas City, Kansas location to their top performing sales consultants.

       17.     At one point during her employment with Prestige, Prestige provided Plaintiff with

one of the aforementioned window offices.

       18.     Plaintiff received numerous positive online reviews from Prestige customers during

her employment with Prestige.

       19.     During the relevant periods herein, Plaintiff suffered from numerous medical

conditions, including: cancer (in-and-out of remission), sepsis, thyroid condition, kidney failure,

and anxiety.

       20.     On July 31, 2019, Plaintiff’s doctor requested an accommodation for Plaintiff to

work only four (4) to six (6) hours a day through August 12, 2019.

       21.     Plaintiff provided Defendant the doctor’s note dated July 31, 2019 containing the

aforementioned restrictions.

       22.     Plaintiff was hospitalized from August 12, 2019 to September 5, 2019 (the

“Hospitalization Period”).

       23.     During the Hospitalization Period, Plaintiff continued to perform satisfactory work

for Prestige from her hospital bed by performing online sales.

       24.     Prestige consented to Plaintiff working from her hospital bed during the

Hospitalization Period.



                                                 3
      Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 4 of 14




       25.     Prestige never relayed any concerns to Plaintiff regarding her productivity while

working from her hospital bed during the Hospitalization Period.

       26.     Plaintiff regularly contacted her general manager, Matt Stein, regarding sales and

leads during the Hospitalization Period.

       27.     On August 24, 2019, Plaintiff texted Mr. Stein requesting to see if Prestige would

be willing to start a fundraiser to assist Plaintiff with the payment of her medical bills. Mr. Stein

responded that he would check with the owner of Prestige, Chris Cashdollar, and “see what we

can do.”

       28.     On August 29, 2019, Plaintiff texted Mr. Stein inquiring whether she would be

terminated due to her hospitalization and illness. Mr. Stein responded and assured Plaintiff that

she would not be terminated.

       29.     Plaintiff then started and posted a fundraiser to help pay for her medical bills on her

Facebook account and invited her Facebook Friends to contribute. Some of her Facebook Friends

that were invited included a few Prestige co-workers.

       30.     Plaintiff shared the fundraiser with Greg Weyrauch, Prestige’s Corporate

Operations Director.

       31.     Mr. Weyrauch donated to the fundraiser, and then shared the fundraiser on his

Facebook account.

       32.     Several Prestige co-workers also donated to the fundraiser.

       33.     On or about September 8, 2019, Plaintiff filed for short-term disability.

       34.     On or about September 9, 2019, Plaintiff’s primary care physician provided

restrictions for Plaintiff that she could return to work on a part-time basis, permitting four (4) to

eight (8) hours of work a day, with no prolonged hours, and no frequent walking.



                                                 4
         Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 5 of 14




         35.     Plaintiff provided the aforementioned restrictions from her primary care physician

to Defendant.

         36.     On or about September 9, 2019, Prestige indicated on the short-term disability

paperwork that Plaintiff’s position was sedentary, and that she had returned to work on a part-time

basis.

         37.     On September 19, 2019, Plaintiff’s doctor provided restrictions that Plaintiff could

return to work

         38.     On September 30, 2019, Plaintiff’s doctor provided a note to Plaintiff that she could

return to work on September 30, 2019 with her prior restrictions.

         39.     Plaintiff provided the aforementioned doctor’s note to Defendant.

         40.     On September 30, 2019, Plaintiff resumed working in-person for Prestige at the

Kansas City, Kansas location.

         41.     Even though Plaintiff sold vehicles for Defendant during the month of September

2019, Defendant refused to credit Plaintiff for her sale of vehicles pursuant to her employment

with Defendant, thus refusing to pay Plaintiff her commissions earned for the sale of those

vehicles.

         42.     From October 2, 2019 to October 15, 2019, Plaintiff performed work for Prestige

within her restrictions, performing work four (4) to six (6) hours per day, six (6) days a week, and

reported almost seventy (70) hours during this period.

         43.     On October 16, 2019, Mr. Cashdollar, on behalf of Prestige terminated Plaintiff.

         44.     Plaintiff’s termination was due to (1) Prestige being unable to accommodate her

reasonable work restrictions, (2) that Plaintiff brought animosity to the sales floor by creating and

sharing a fundraiser for her medical bills on her Facebook account, and that (3) Mr. Cashdollar



                                                   5
      Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 6 of 14




stated that he was trying to “make a strong team” and that he did not believe Plaintiff could be part

of a “strong team.”

       45.     Plaintiff is disabled and/or Defendant regarded her as disabled, as defined by the

ADA, at all relevant times herein.

       46.     Plaintiff is a member of a protected class because of her disability and/or because

she was regarded as being disabled, and because she requested an accommodation.

       47.     Specifically, Plaintiff suffers medical conditions which substantially limit her

major life activities, including self -care, breathing, working, sleeping, standing, lifting, and

walking.

       48.     At all relevant times, including prior to Plaintiff’s termination, Defendant was

aware that Plaintiff had a record of having such impairment.

       49.     Throughout her employment with Defendant, Plaintiff notified her supervisors and

managers numerous times regarding her personal health and/or disability.

       50.     Plaintiff is a qualified individual as defined by the ADA, due to her disability and/or

Defendant’s perception that Plaintiff is disabled.

       51.     Plaintiff could perform the essential functions of her job duties with Defendant with

or without reasonable accommodation.

      COUNT I – FAILURE TO ACCOMMODATE IN VIOLATION OF THE ADA

       52.     Plaintiff hereby re-alleges and incorporates by reference the allegations contained

in the aforementioned paragraphs.

       53.     Plaintiff requested an accommodation limiting her availability to work to only four

(4) to six (6) hours per day.




                                                 6
      Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 7 of 14




       54.     Defendant denied Plaintiff’s requested accommodation, even though it was

reasonable.

       55.     Defendant has discriminated against Plaintiff on the basis of her disability by failing

to accommodate her.

       56.     As a direct and proximate result of the Defendant’s actions and/or omissions,

Plaintiff has been deprived of income, including wages and benefits, as well as other monetary and

non-monetary benefits.

       57.     As a further direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has suffered a loss of self -esteem, humiliation, emotional distress, mental anguish, and

related compensatory damages.

       58.     Defendant’s actions were done with malice or reckless indifference to the federally

protected rights of Plaintiff under the ADA, meriting an award of punitive damages.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

the Defendant for economic damages, including, but not limited to: back pay, lost benefits, front

pay, injunctive relief, compensatory damages, punitive damages, reasonable attorneys’ fees and

costs incurred herein, pre- and post-judgment interest as permitted by law, and for such further

legal and equitable relief as this Court deems just, and proper.

     COUNT II – DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

       59.     Plaintiff hereby re-alleges and incorporates by reference the allegations contained

in the aforementioned paragraphs.

       60.     Defendant unlawfully and intentionally discriminated against Plaintiff based on her

disability and/or because they regarded her as disabled, and acted in bad faith by interfering with,

recklessly disregarding, and denying her legal rights when they terminated Plaintiff’s employment.



                                                 7
      Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 8 of 14




       61.     Specifically, Defendant’s conduct in violation of the ADA included:

               a.      requiring overly burdensome and excessive requirements of Plaintiff to

               prove she suffers from a disability and to what extent;

               b.      refusing to credit Plaintiff for her sale of vehicles in the month of September

               2019, thus refusing to pay her commissions owed; and

               c.      terminating the Plaintiff.

       62.     Plaintiff’s disability and/or Defendant’s perception that Plaintiff is disabled, was a

motivating factor in Defendant’s decision to terminate Plaintiff’s employment.

       63.     As a direct and proximate result of the Defendant’s actions and/or omissions,

Plaintiff has been deprived of income, including wages and benefits, as well as other monetary and

non-monetary benefits.

       64.     As a further direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has suffered a loss of self -esteem, humiliation, emotional distress, mental anguish, and

related compensatory damages.

       65.     Defendant’s actions were done with malice or reckless indifference to the federally

protected rights of Plaintiff under the ADA, meriting an award of punitive damages.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

the Defendant for economic damages, including, but not limited to: back pay, lost benefits, front

pay, injunctive relief, compensatory damages, punitive damages, reasonable attorneys’ fees and

costs incurred herein, pre- and post-judgment interest as permitted by law, and for such further

legal and equitable relief as this Court deems just, and proper.




                                                    8
       Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 9 of 14




               COUNT III – RETALIATION IN VIOLATION OF THE ADA

        66.    Plaintiff hereby re-alleges and incorporates by reference the allegations contained

in the aforementioned paragraphs.

        67.    Plaintiff requested reasonable accommodation from Defendant due to her medical

condition.

        68.    In retaliation for Plaintiff’s request for accommodation, Defendant terminated

Plaintiff.

        69.    In retaliation for Plaintiff’s request for accommodation, Defendant refused to credit

Plaintiff for her sale of vehicles in the month of September 2019, thus refusing to pay her

commissions owed.

        70.    As a direct and proximate result of the Defendant’s actions and/or omissions,

Plaintiff has been deprived of income, including wages and benefits, as well as other monetary and

non-monetary benefits.

        71.    As a further direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has suffered a loss of self -esteem, humiliation, emotional distress, mental anguish, and

related compensatory damages.

        72.    Defendant’s actions were done with malice or reckless indifference to the federally

protected rights of Plaintiff under the ADA, meriting an award of punitive damages.

    WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against the

Defendant for economic damages, including, but not limited to: back pay, lost benefits, front pay,

injunctive relief, compensatory damages, punitive damages, reasonable attorneys’ fees and costs

incurred herein, pre- and post-judgment interest as permitted by law, and for such further legal and

equitable relief as this Court deems just, and proper.



                                                 9
       Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 10 of 14




       COUNT IV – VIOLATION OF THE KANSAS CONSUMER PROTECTION ACT

        73.   Plaintiff hereby re-alleges and incorporates by reference the allegations contained

in the aforementioned paragraphs.

        74.   Plaintiff is a “consumer” as defined in K.S.A. § 59-624.

        75.   Defendant is a “supplier” as defined in K.S.A. § 59-624.

        76.   Plaintiff purchased a used 2015 Ford Focus from Defendant on May 7, 2019 (the

“Vehicle”) for personal and family use.

        77.   The purchase of the Vehicle is a “consumer transaction” as defined in K.S.A. § 59-

624.

        78.   Mr. Stein informed Plaintiff that the down payment for the Vehicle was $3,500.00,

and that Prestige would withhold amounts from Plaintiff’s paychecks over time for the down

payment.

        79.   Plaintiff’s paystub for her paycheck dated June 5, 2019 indicates a $1,4 00.00

deduction from her paycheck which is classified as an “Advance.”

        80.   Plaintiff’s paystub for her paycheck dated July 5, 2019 indicates a $1,000.00

deduction from her paycheck which is classified as an “Advance.”

        81.   Defendant retained the aforementioned June 5, 2019 and July 5, 2019 Advances,

which were applied towards the down payment of the Vehicle.

        82.   Mr. Stein presented Plaintiff with a note for the August 5, 2019 paycheck permitting

Prestige to withhold $500.00 from that paycheck to go towards the down payment for the Vehicle.

        83.   Prestige deducted $500.00 from Plaintiff’s August 5, 2019 paycheck which was

applied towards the down payment of the Vehicle.




                                              10
      Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 11 of 14




        84.      Plaintiff’s penultimate paycheck pursuant to her employment with Defendant

contained a $1,200.00 “Misc. Deduction” that Prestige applied toward the down payment for the

Vehicle.

        85.      Plaintiff’s final paycheck pursuant to her employment with Defendant contained a

$831.96 “Misc. Deduction” that Prestige applied toward the down payment for the Vehicle.

        86.      Thus, Plaintiff has paid a total of $4,731.96 for the down payment of the Vehicle.

        87.      Defendant provided Plaintiff with an inspection sheet pertaining to the Vehicle’s

condition prior to purchasing the Vehicle, which indicated that the transmission was inspected.

        88.      After purchasing the Vehicle, Plaintiff was provided a different inspection sheet for

the Vehicle, which indicated that the transmission was not inspected prior to the sale of the Vehicle

to Plaintiff. Further, the new inspection sheet indicated a date of inspec tion that occurred after

Plaintiff purchased the Vehicle.

        89.      After Plaintiff purchased the Vehicle, the Vehicle’s transmission has failed three

(3) separate times. Plaintiff has incurred costs associated with the repair of the Vehicle’s

transmission.

        90.      Defendant’s conduct before, during, and after the consumer transaction constituted

deceptive acts and practice and/or unconscionable acts and practices, including but not limited to:

        a. Defendant’s willful representation of a falsehood that the down payment for the

              Vehicle was $3,500.00.

        b. Defendant’s willful representation of a falsehood that the Vehicle’s transmission was

              inspected prior to the sale of the Vehicle.

        91.      Defendant’s deception and acts were willful, wanton, and done with intent to injure

the rights of Plaintiff.



                                                   11
      Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 12 of 14




       92.     Plaintiff is entitled to damages or a civil penalty for each violation, up to

$10,000.00, whichever is greater.

       93.     Plaintiff is entitled to reasonable attorney’s fees incurred in bringing this cause of

action against Defendant.

       94.     As a direct result of such representations and conduct, Plaintiff suffered damages

including, but not limited to $1,231.96 as the difference between the agreed upon down payment

for the Vehicle and the amount Plaintiff actually paid towards the down payment for the Vehicle,

temporary loss of use of the Vehicle, costs and expenses associated with the repair of the

transmission of the Vehicle, embarrassment, humiliation, frustration, and mental and emotional

pain and suffering.

   WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against the

Defendant for economic damages, reasonable attorney’s fees and costs incurred herein and for

such further legal and equitable relief as this Court deems just, and proper.

          COUNT V – UNPAID WAGES IN VIOLATION OF THE KANSAS WAGE
                             PAYMENT ACT

       95.     Plaintiff hereby re-alleges and incorporates by reference the allegations contained

in the aforementioned paragraphs.

       96.     At all relevant times herein, Plaintiff was an “employee” of Defendant as defined

in K.S.A. § 44-313.

       97.     At all relevant times herein, Defendant was an “employer” of Plaintiff as defined

in K.S.A. § 44-313.

       98.     Plaintiff’s penultimate paycheck pursuant to her employment with Defendant,

issued October 4, 2019, indicated gross earnings in the amount of $1,750.00 for the pay period of

September 16, 2019 to September 30, 2019. Defendant then applied applicable withholdings and


                                                12
     Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 13 of 14




deductions, including a $1,200.00 “Misc. Deduction”, reducing Plaintiff’s pay for the period to

$6.42.

         99.    Plaintiff’s final paycheck issued pursuant to her employment with Defendant,

issued October 18, 2019, indicated gross earnings in the amount of $1,250.00 for the pay period

of October 1, 2019 to October 15, 2019. Defendant then applied applicable withholdings and

deductions, including a $831.96 “Misc. Deduction”, reducing Plaintiff’s pay for the period to

$0.00.

         100.   The deductions from Plaintiff’s October 4, 2019 and October 18, 2019 paychecks

reduced Plaintiff’s wages paid below the minimum wage required under the federal fair labor

standards act, 29 U.S.C. § 201 et seq., and the minimum wage required under K.S.A. § 44 -1203,

in violation of K.S.A. § 44-319(e).

         101.   Mr. Stein informed Plaintiff that Prestige would require Plaintiff to execute a new

note for each paycheck that would contain a deduction for the down payment for the Vehicle.

         102.   Defendant failed to obtain written authorizations from Plaintiff for the deductions

in her June 5, 2019 paycheck, July 5, 2019 paycheck, penultimate paycheck, and final paycheck,

as required pursuant to K.S.A. § 44-319(b).

         103.   More than one pay period has passed since the termination of the employment

relationship between Plaintiff and Defendant.

         104.   Plaintiff has been damaged by Defendant’s willful failure to pay wages due, and by

Defendant’s aforementioned unauthorized deductions from her June 5, 2019 paycheck, July 5,

2019 paycheck, penultimate paycheck, and final paycheck.

   WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against the

Defendant for economic damages, for a penalty amount as provided under K.S.A. § 44-315(b), for



                                                13
      Case 2:21-cv-02214-KHV-GEB Document 1 Filed 05/07/21 Page 14 of 14




interest as provided for under K.S.A. § 44-323(a), post judgment interest, and for such further legal

and equitable relief as this Court deems just, and proper.

       DEMAND FOR JURY TRIAL AND DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby demands a trial by jury of all issues so triable, pursuant to Rule 38 of the

Federal Rules of Civil Procedure, and requests that such jury trial take place in Kansas City,

Kansas.

                                              Respectfully Submitted by:

                                              BEAM-WARD, KRUSE, WILSON
                                                   & FLETES, LLC

                                              /s/ Jessica Lile
                                              RICHARD S. FISK, KS #23712
                                              JESSICA G. LILE, KS #28404
                                              8645 College Boulevard, Suite 250
                                              Overland Park, Kansas 66210
                                              (913) 339-6888/ (913) 339-9653 (Fax)
                                              rfisk@bkwflaw.com
                                              jlile@bkwflaw.com
                                              ATTORNEYS FOR PLAINTIFF




                                                 14
